Case: 16-50444      Document: 00513802326         Page: 1    Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                    No. 16-50444
                                                                                      FILED
                                                                              December 19, 2016
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
In the Matter of: FRANCIS MCQUEEN ROZELLE, JR.; CLARITA
SOMMERS JOHNSON,

              Debtors

FRANCIS MCQUEEN ROZELLE, JR.; CLARITA SOMMERS JOHNSON,

              Appellants

v.

TRUSTEE JOHN PATRICK LOWE,

              Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CV-108


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.